Citation Nr: 1400411	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of an inservice rib injury.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to September 14, 2011 for a cervical spine disability (herein after a "neck disability").  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to June 15, 2011; and a disability rating in excess of 20 percent from June 15, 2011 to August 25, 2012, for a thoracolumbar spine disability (herein after a "back disability"). 

4.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

6.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  

7.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to October 1995 and from December 2000 to February 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012, the Veteran and his spouse appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the Veteran's "Virtual VA" file.  

The Veteran is currently in receipt of a 20 percent disability rating for his neck disability, effective September 14, 2011; and a 40 percent disability rating for his back disability, effective July 26, 2012; under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  

At his December 2012 Board hearing, the Veteran testified that he was satisfied with the ratings currently assigned for these disabilities, but that he was in disagreement with the dates which such ratings became effective.  As such, the Board has limited it consideration accordingly.  

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has not only reviewed the Veteran's "Virtual VA" file but also the Veteran's file on the "VBMS" system to insure a complete review of the evidence.  

The issue of entitlement to service connection for residuals of an inservice rib injury addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to September 14, 2011, the Veteran's neck disability was limited to flexion limited to, at worst, 35 degrees, and painful motion.  

2.  Prior to June 15, 2011, the Veteran's back disability was manifested by flexion limited to, at worst, 70 degrees, and painful motion.  

3.  From June 15, 2011 to August 25, 2012, the Veteran's back disability was manifested by flexion limited to, at worst, 45, and painful motion.  

4.  Prior to July 31, 2102, the Veteran's right knee disability has been manifested by flexion limited to, at worst, 110 degrees; full extension; painful motion; and subjective complaints, with no objective findings, of instability.  

5.  From July 31, 2012, the Veteran's right knee disability has been manifested by flexion limited to, at worst 30 degrees; full extension; painful motion; and subjective complaints, with no objective findings, of instability.  

6.  For the entire period on appeal, the Veteran's left knee disability has been manifested by flexion limited to, at worst, 45 degrees; full extension; painful motion; and subjective complaints, with no objective findings, of instability.  

7.  Prior to the promulgation of a decision on the issues of entitlement to increased disability ratings for the Veteran's bilateral ankle disabilities, the Veteran withdrew his appeal of such issues at his December 2012 Board hearing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a neck disability, prior to September 14, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.14, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for a back disability, prior to June 15, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a disability rating in excess of 20 percent for a back disability, from June 15, 2011 to August 25, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent, prior to July 31, 2012, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

5.  The criteria for a disability rating of 20 percent, but no higher, from July 31, 2012, for a right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

6.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

7.  The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria and Analysis

The Board notes that the Veteran's claims file is maintained on the "Virtual VA" system, and the Board has reviewed all the evidence in the Veteran's virtual file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability Evaluations Generally

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In deciding the Veteran's increased evaluation claims, the Board must consider the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.

Disability Evaluations of Neck and Back Disabilities

The Veteran claims he is entitled to higher initial disability rating for his service-connected neck and back disabilities.  

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under the general rating formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran was afforded a QTC VA examination in December 2009, prior to his February 2010 separation from active service.  At that time, the Veteran reported limitation in walking due to his neck and back disabilities, as well as his bilateral knee disabilities.  He reported that he could walk an average of one mile, which took him about 15 minutes to complete, and he denied experiencing any falls related to his neck or back disabilities.  He reported symptoms stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness related to his spine disabilities.  He reported his neck and back disabilities caused constant pain in his mid and low back, which was moderate in nature.  He reported that his back pain was exacerbated by physical activity, sitting, and standing.  The pain was relieved by rest and he could function at the time of pain with medication.  He reported that during flare-ups he had pain when walking, sitting, or standing.  Flare-ups of his mid back pain caused limitation of motion described as pain with bending and flare-ups of his low back pain caused limitation of motion described as pain with stretching.  He reported prior treatment with physical therapy for his neck and back disabilities and denied any hospitalizations or surgeries.  He also denied any incapacitating episodes caused by either his neck or back disability in the preceding 12 months.  

On physical examination, the Veteran was noted to have normal posture and gait.  Examination of the neck showed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  Range of motion measurements of the cervical spine were: flexion to 45 degrees, with pain; and extension to 45 degrees, with pain; right and left lateral flexion to 45 degrees; and right and left rotation to 80 degrees.  Examination of the back showed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  Straight leg raise tests were negative bilaterally.  Range of motion measurements of the thoracolumbar spine were: flexion to 70 degrees, with pain; extension to 24 degrees, with pain, right and left lateral flexion to 30 degrees, with pain, and right and left rotation to 30 degrees, with pain.  On repetitive testing, the Veteran was not noted to have any additional limitation of motion fatigue, weakness, lack of endurance, or incoordination in either the neck or back; however, additional pain was noted.  X-rays taken at the time of examination showed minimal diffuse cervical spondylosis; mild muller thoracic levoscoliosis, with minimal to moderate diffuse thoracic spondylosis; and minimal diffuse lumbar spondylosis.  After examination, the examiner assigned the Veteran diagnoses of cervical, thoracic, and lumbar spondylosis and thoracic levoscoliosis.

The Veteran was afforded another VA examination in June 2011.  At that time he reported pain in his mid and lower back, as well as in the base of his neck.  He reported his neck pain was burning and throbbing in nature.  He reported the pain in his mid back was a shooting, burning pain, and the pain in his low back was sharp in nature.  He reported that his pain did not radiate, but that it was constant.  He reported that his neck pain increased after standing for 5 to 10 minutes, and improved when he was lying down.  He reported his mid back pain increased every 15 minutes, which caused him to "pop" his back.  He reported flare-ups of his low back pain, which lasted for approximately one week, and occurred if he bent or straightened up the wrong way.  During those flare-ups, he reported he had decreased range of motion by about 50 percent and had difficulty walking briskly.  He denied any incapacitating episodes resulting from either his neck or back disability in the preceding 12 months.  It was noted that the Veteran had undergone a January 2011 magnetic resonance imaging scan (MRI) of his lumbar spine, which showed L5-S1 degenerative disk disease (DDD) with posterior annular tear and acute degenerative endplate changes of L5 on the left.  

On physical examination, the Veteran was noted to have a normal posture and gait and did not require the use of any assistive devices for ambulation.  Examination of the neck revealed normal posture and appearance.  Range of motion measurements of the cervical spine were: flexion to 35 degrees; extension to 35 degrees, bilateral tilt to 30 degrees, and bilateral rotation to 80 degrees.  Examination of the back revealed a normal spine in appearance.  Range of motion measurements of the thoracolumbar spine were: flexion to 45 degrees, with pain; extension to 20 degrees, with pain; bilateral side tilt to 25 degrees, and bilateral rotation to 25 degrees.  There was no additional limitation of motion noted on repetitive testing of either the neck or back.  After examination, the examiner assigned the Veteran diagnoses of lumbar spine DDD, thoracic spine chronic strain, and cervical spine chronic strain.  

The Veteran was afforded another VA examination in July 2012.  At that time, the Veteran reported that he was initially treated for back pain in 2001, and that his various subsequent deployments continued to aggravate his back pain.  He reported pain in his upper and mid back and that the pain increased if he stood straight for more than a few minutes, causing him to "pop" his back.  He reported that he also had pain in his lower back, which at times made it difficult to walk or stand up.  He reported that flare-ups of his low back pain would typically last for 2 to 3 days.  

On physical examination, range of motion measurements for the cervical spine were: flexion to 40 degrees, with pain at 20 degrees; extension to 15 degrees, with pain at 5 degrees; right lateral flexion to 15 degrees, with pain at 10 degrees; left lateral flexion to 25 degrees, with pain at 20 degrees; and bilateral rotation to 35 degrees.  On repetitive testing, the following ranges of motion were further limited: flexion to 35 degrees; right lateral flexion to 10 degrees; and left lateral flexion to 20 degrees.  Repetitive testing was also noted to result in additional fatigability, pain on movement, and disturbance of locomotion.  Range of motion measurements for the thoracolumbar spine were: flexion to 30 degrees, with pain; extension to 15 degrees, with pain at 5 degrees; right lateral flexion to 15 degrees, with pain at 5 degrees; left lateral flexion to 25 degrees, with pain at 5 degrees; and bilateral rotation to 30 degrees.  On repetitive testing, the Veteran's left and right lateral flexion was further limited to 10 and 15 degrees respectively.  Repetitive testing was also noted to result in less movement than normal, excess fatigability, pain on movement, and deformity.  Muscle strength testing of the neck and back was normal and no muscle atrophy was noted.  Reflex and sensory examinations were noted to be normal in the upper and lower extremities.  Straight raise leg tests were negative bilaterally.  There was no radiculopathy noted.  There was no evidence of arthritis in either the neck or back.  The examiner assigned diagnoses of cervical and thoracolumbar spine spondylosis, and thoracic levoscoliosis.  

Of record are VA treatment records showing the Veteran has received sporadic treatment for his neck and back disabilities.  These records provide no indication that the Veteran's neck and back disabilities were manifested by symptoms more severe than what is reflected in the various VA examinations of record.  

Additionally, in support of his claim, the Veteran has submitted the report from private September 2011 medical examination, which included examinations of the neck and back.  At that time, the Veteran reported that he had pain in his back, and indicated his mid thoracic spine.  He also reported that he had occasional radicular symptoms down his legs.  He reported that he always had a tight feeling in the base of his nice, between his shoulders, in his thoracic spine, and in his lumbar spine, and that sitting sometimes caused tingling in the backs of his thighs.  He reported that even when he was sedentary, he continued to have symptoms in his cervical, thoracic, and lumbar spine, and in the muscles on each side of his spine.  

On examination, tightness and tenderness was noted over the posterior cervical, thoracic, and lumbar paraspinous muscles.  The right thoracic and lumbar muscles were noted to be tighter than the left, causing mild scoliosis.  There was kyphosis of the thoracic spine and degenerative spondylosis found on VA X-rays reviewed by the examiner.  Range of motion measurements for the cervical spine were: flexion to 31 degrees (rounded to 30 degrees); extension to 17 degrees (rounded to 20 degrees); right lateral bending to 29 degrees (rounded to 30 degrees); left lateral bending to 27 degrees (rounded to 30 degrees); right rotation to 58 degrees (rounded to 60 degrees); and left rotation to 67 degrees (rounded to 70 degrees).  Range of motion measurements for the thoracolumbar spine were: flexion to 41 degrees (rounded to 40 degrees); extension to 14 degrees (rounded to 15 degrees); right lateral bending to 16 degrees (rounded to 15 degrees); left lateral bending to 14 degrees (rounded to 15 degrees); right rotation to 15 degrees; and left rotation to 20 degrees.  

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent, prior to September 14, 2011, for his service-connected neck disability.  The Board notes that the Veteran was initially awarded a 10 percent disability rating for his neck disability based on pain on motion pursuant to 38 C.F.R. § 4.59, as the findings from the December 2009 VA examination did not demonstrate findings warranting a compensable disability rating under Diagnostic Codes 5235-5243.  

As is shown in the June 15, 2011 VA examination report, the Veteran's forward flexion became further limited to 35 degrees, which would still only warrant a 10 percent disability rating under Diagnostic Codes 5235-5243.  

Further, prior to the Veteran's September 14, 2011 private examination, there is no objective evidence showing that the Veteran's cervical spine forward flexion was limited to 30 degrees.  Additionally, there is no evidence that the Veteran suffered from muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour as a result of his neck disability.  Therefore, the Board finds that an initial disability rating in excess of 10 percent, prior to September 14, 2011, is not warranted for the Veteran's neck disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Regarding the Veteran's back disability, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his back disability prior to June 15, 2011, the date of the Veteran's second VA examination.  In this regard, the Board notes that prior to June 15, 2011, there is no evidence that the Veteran's forward flexion was limited to more than 70 degrees, as was reflected in his December 2009 VA examination.  Further, there is no evidence that the Veteran suffered from muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour during this period.  Therefore, the Board finds that an initial disability rating in excess of 10 percent, prior June 15, 2011, is not warranted for the Veteran's back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the period from June 15, 2011 to August 25, 2011, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his back disability.  In this regard, the Board notes that the medical evidence of record during this period shows that the Veteran's forward flexion was limited to, at worst, 45 degrees; there is no evidence that at any point during this period, his forward flexion was limited to 30 degrees or less.  Further, there is no evidence of record indicating that the Veteran suffered from any form of ankylosis of his thoracolumbar spine during this time period.  Therefore, the Board finds that a disability rating in excess of 20 percent, from June 15, 2011 to August 25, 2011, is not warranted for the Veteran's back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board notes that at his VA examinations, the Veteran reported pain on motion of his neck and back.  Additionally, documented in the examination reports of record are some objective findings that the Veteran's range of motion in his cervical and thoracolumbar spine were further limited by additional pain, weakness, and fatigability on repetitive testing.  However, there is no evidence indicating that the Veteran has more limitation of motion than is reflected in the examination reports or that would warrant higher disability ratings for the periods discussed herein.  Thus, considering all pertinent disability factors, there remains no appropriate basis for assigning: a schedular rating in excess of 10 percent for the Veteran's neck disability prior to September 14, 2011; an initial schedular rating in excess 10 percent for his back disability prior to June 15, 2011; and a schedular rating in excess of 20 percent for his back disability from June 15, 2011 to August 25, 2012.  

Consideration has been given to assigning the Veteran a disability evaluation based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with DDD of the lumbar spine, he has specifically denied experiencing any incapacitating episodes and there is no evidence of record indicating that the Veteran was prescribed bed rest by a physician for treatment of his back.  Therefore, an evaluation based on incapacitating episodes is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.

Disability Evaluations of the Right and Left Knees

Currently the Veteran is in receipt of separate 10 percent disability ratings for his right and left knee disabilities based on limitation of motion according to Diagnostic Code 5260.  38 C.F.R. § 4.71a.  The Veteran contends that he is entitled to higher disability ratings for each of his knee disabilities and at his December 2012 Board hearing, testified that along with pain and limitation of motion, his bilateral knee disabilities caused symptoms of instability and swelling, and that he had been diagnosed with arthritis in his knees.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

As noted above, the Veteran was afforded a QTC VA examination in December 2009, prior to his separation from active service.  At that time the Veteran reported that his bilateral knee disabilities caused symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain, and dislocation.  He denied any symptoms of drainage, effusion, and subluxation.  He reported flare-ups of both his right and left knee disabilities as often as once per day, precipitated by physical activity, which occurred spontaneously and were alleviated by ice.  He reported the flare-ups would last approximately 24 hours and that his pain during flare-ups was an 8 in severity on a scale of 1 to 10, but that he experienced no functional impairment or any limitation of motion of the joint.  He reported a November 2009 left knee surgery and residual pain.  He denied any surgery or hospitalizations related to his right knee disability.  He further denied any incapacitating episodes related to either his right or left knee in the preceding 12 months.  He reported functional impairment in that he could not lift heavy objects or stand for long periods of time.  

On physical examination, the Veteran was noted to walk with a normal gait and he used a brace on his left knee for ambulation.  Guarding of movement was noted bilaterally; however, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness heat, deformity, malalignment, subluxation, or drainage in either knee.  Crepitus was noted bilaterally, but there was no genu recurvatum or locking pain.  Ankylosis was not noted in either knee.  Range of motion measurements were: flexion in the right knee to 125 degrees; flexion in the left knee to 85 degrees, with pain; and full extension bilaterally.  It was noted that after repetitive testing, the right and left knee joint function was additionally limited by pain, but there was no additional limitation caused by fatigue, weakness, lack of endurance, or incoordination.  Stability testing was normal bilaterally.  Following examination, the examiner assigned the following diagnoses: left knee status post surgical meniscus repair with residuals of a scar, and decreased and painful range of motion, with edema and chondromalacia; and right knee grade II cartilaginous defect of the medial patellar facet, myxoid degeneration of the posterior horn of the medial meniscus.  

The Veteran was afforded another VA examination of his knees in June 2011.  At that time he reported that he had a surgery on his left knee while on active service and that since that time he has continued to have constant pain in both of his knees.  He reported swelling in both of his knees after sitting for longer than 2 hours.  He reported symptoms of tenderness and frequent popping of the knees, but denied any symptoms of locking up or giving out.  He reported that he had received Hyalgan shots in his knees, but they were of little benefit.  He reported that he was limited in his ability to go down stairs, in standing more than 5 to 10 minutes, and in squatting on a repetitive basis.  He reported that moving around or resting helped relieve his pain and he denied any flare-ups. 

On physical examination, the Veteran was noted to have a normal gait and did not require the use of any assistive devices for ambulation.  Examination of the knees showed normal knees in appearance.  Range of motion measurements were: flexion in the right knee to 130 degrees, with pain; flexion in the left knee to 130 degrees, with pain; and full extension bilaterally.  There was mild crepitation, bilaterally, with range of motion testing; however, there was no joint effusion or instability noted in either knee.  On repetitive testing, there was no additional limitation of motion noted.  After examination, the examiner assigned diagnoses of right and left knee chondromalacia.  

The Veteran was afforded another VA examination in July 2012.  At that time he reported that his bilateral knee pain was constant, and that the pain was worse during flare-ups when the knees were swollen.  He reported that during flare-ups he would ice his knees until the pain was alleviated and that the flare-ups would last for 1 to 2 days.  He reported that the pain would occur suddenly, and was located in the middle of the knee cap in both of his knees.  He reported that he was unable to walk very fast, that he could not run, and that when he walked he could feel his knees "slipping back and forth and grinding."

On physical examination, it was noted that the Veteran required the occasional use of a brace for his left knee.  Range of motion measurements were: flexion in the right knee to 110 degrees, with pain at 30 degrees; flexion in the left knee to 105 degrees, with pain at 45 degrees; and normal extension bilaterally.  On repetitive testing, additional limitation of motion was not noted.  The Veteran was noted to have tenderness to palpation bilaterally.  On muscle strength testing, the Veteran's knees were normal, bilaterally.  On joint stability tests, both of the Veteran's knees were normal.  The examiner noted that imaging studies showed arthritis of the right knee and that a March 2011 MRI showed left knee patellofemoral chondromalacia and mild popliteal tenosynovitis.  The examiner diagnosed left knee chondromalacia, status post meniscus repair with residual scars, and right knee medial patellar facet defect and degeneration of the medial meniscus.    

Of record are VA treatment records showing the Veteran has received sporadic treatment for his right and left knee disabilities.  These records include June 2010 X-ray reports of the right and left knees.  The X-ray report of the left knee shows that the Veteran's the objective findings were suggestive of arthritic changes.  The VA treatment records provide no indication that the Veteran's right and left knee disabilities are manifested by symptoms more severe than what is reflected in the various VA examination reports of record.  

Additionally, the September 2011 private examination report also contained findings pertinent to the Veteran's right and left knee disabilities.  At that time, the Veteran reported that after his November 2009 left knee surgery, he continued to have pain and instability.  He also reported "grittiness" in his right knee, with some instability.  He reported that going up and down stairs and squatting was uncomfortable.  He reported that cold weather bothered his left knee and that he had decreased range of motion.  Examination of the right knee revealed crepitation and slight laxity of the medial collateral ligament.  Range of motion in the right knee was flexion to 141 degrees and full extension.  Examination of the left knee revealed moderate to marked crepitation and moderate laxity of the lateral collateral ligament.  Range of motion in the left knee was flexion to 104 degrees and negative 23 degrees of extension.  

Prior to July 31, 2012, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right knee disability.  The Board notes that the Veteran was initially assigned 10 percent disability ratings for his right and left knee based on pain on motion pursuant to 38 C.F.R. § 4.59.  Prior to the July 31, 2012 VA examination, there is no evidence demonstrating that the Veteran's right knee disability was manifested by flexion limited to 30 degrees or extension limited to 20 degrees.  Therefore, the Board finds that initial disability rating in excess of 10 percent, prior to July 31, 2012, for limitation of motion is not warranted for the Veteran's right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

From July 31, 2012, the date of the VA examination showing the first objective evidence of a worsening of the Veteran's right knee disability, the Veteran is entitled to a 20 percent disability rating for the right knee.  In this regard, the Board notes that the July 31, 2012 VA examination shows that the Veteran's flexion was limited to, at worst, 30 degrees in his right knee.  

However, there is no evidence that his flexion has been further limited or that his extension was limited to 20 degrees.  Therefore, the Board finds that from July 31, 2012, a 20 percent disability rating, but no higher, for limitation of motion is warranted for the Veteran's right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Regarding the Veteran's left knee disability, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left knee disability.  As noted above, the Veteran was initially assigned a 10 percent disability rating for his left knee based on pain on motion pursuant to 38 C.F.R. § 4.59.  As is documented in the July 2012 VA examination report, the Veteran's left knee disability increased in severity and his forward flexion was limited to, at worst, 45 degrees; which only warrants a 10 percent disability rating under Diagnostic Code 5260.  While the Veteran has reported his left knee disability results in symptoms of pain on motion, popping, swelling, and instability; the objective findings on VA examination do not demonstrate that the Veteran's flexion is limited to 30 degrees or that his extension is limited to 20 degrees in his left knee.  Therefore, the Board finds that initial disability rating in excess of 10 percent for limitation of motion is not warranted for the Veteran's left knee disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has considered the Veteran's complaints of constant pain, popping, giving way, and swelling in his knees.  However, there is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, considering all pertinent disability factors, there is no appropriate basis for assigning a an initial schedular rating in excess 10 percent, prior to July 31, 2012, for pain on motion in the right knee; a schedular rating in excess of 20 percent from July 31, 2012, for limitation of flexion of the right knee; and an initial schedular rating in excess of 10 percent for the left knee.

In this regard, it is very important for the Veteran to understand that without taking into consideration these problems there would be no basis for the current evaluations, let alone higher evaluations.  If the Veteran did not have problems, there would be no basis for the current evaluations. 

Consideration has been given to assigning separate compensable disability ratings under another diagnostic code.  Specifically, the Board notes that on numerous occasions, including his December 2012 Board hearing, the Veteran has reported symptoms of instability in both his right and left knees.  Additionally, at his December 2012 Board hearing, the Veteran reported nearly falling on occasion as a result of his knee disabilities; but denied any actual falls.  

The question of instability has been very carefully considered.  However, the VA examination reports of record show that on instability testing, the Veteran's knees were consistently found to be normal.  As there are no objective findings of instability, and highly significant medical evidence against this finding that outweighs the Veteran's statements, the Board finds that separate compensable ratings for instability of the right or left knee is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Additionally, the Board has determined that a disability rating under another diagnostic code applicable to the knee is not warranted.  In this regard, there is no evidence that the Veteran has ankylosis in either knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in either knee, or that there is a genu recurvatum in either knee.  Therefore, a disability rating under a separate diagnostic code is not warranted for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Further, the Board notes that there is evidence of record indicating the Veteran has arthritis in his right and left knees; a 10 percent disability rating for X-ray evidence of arthritis is only warranted when there is no limitation of motion, which can be manifested by painful motion.  In this case, prior to July 31, 2012, the Veteran's initial 10 percent disability ratings for his bilateral knee disabilities were assigned based on painful motion.  Therefore, a separate 10 percent disability rating specifically for X-ray findings of arthritis in the right and left knees would be in violation of 38 C.F.R. § 4.14.  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestation of the Veteran's back disabilities and bilateral knee disabilities are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for any of his service-connected disabilities.  Additionally, there is no evidence or allegation that the Veteran's service-connected back or knee disabilities have caused him to be unemployable.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In his testimony at his December 2012 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issues of disability ratings in excess of 10 percent for right and left ankle disabilities.  The oral withdrawal of these claims was made on the record and a transcript of the hearing has been associated with the Veteran's "Virtual VA" file.  The transcribed statements constitute a written withdrawal of the substantive appeals filed in relation to these claims.  Further, there remains no allegations or errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to disability ratings in excess of 10 percent for right and left ankle disabilities, and they must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).
II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009  that fully addressed all notice elements.  This letter was sent prior to the initial RO decision in these matters.  Furthermore, the November 2009 letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and postservice VA outpatient and private treatment records.  He was afforded a VA medical examinations of the disabilities discussed herein in December 2009, June 2011, and August 2012.  The Board notes that these examinations fully discussed the severity of symptoms and functional impairment caused by the disabilities discussed herein, and are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the December 2012 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and severity of the disabilities in question, specifically as to the functional impairment caused by the Veteran's back and knee disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veteran's Affairs and additional testimony was presented by his spouse.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to an initial disability rating in excess of 10 percent, prior to June 15, 2011, for a thoracolumbar spine disability is denied. 

Entitlement to a disability rating in excess of 20 percent from June 15, 2011 to August 25, 2012, for a thoracolumbar spine disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent, prior to September 14, 2011, for a cervical spine disability is denied.  

Entitlement to an initial disability rating, prior to July 31, 2012, in excess of 10 percent for a right knee disability is denied.  

Entitlement to a disability rating of 20 percent, but no higher, from July 31, 2012, for a right knee disability is granted.  

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.  

The appeal of entitlement to an initial disability rating in excess of 10 percent for a right ankle disability is dismissed.

The appeal of entitlement to an initial disability rating in excess of 10 percent for a left ankle disability is dismissed.


REMAND

The Board finds that additional development is needed before the Veteran's remaining issue appeal is decided.  

The Veteran has claimed entitlement to service connection for in service rib trauma.  A review of his STRs shows that in July 2007 he complained of right sided rib pain after falling onto another airman.  There is no indication that X-rays were performed at that time, and the Veteran was assessed with a rib strain.  There is no indication from the remainder of the Veteran's STRs that he sought any follow up treatment for his rib injury.  

The Veteran was afforded a VA QTC examination in December 2009.  At that time it was noted that he reported a history of a broken rib.  It was noted that he reported pin in the left side rib area at the time of examination.  December 2009 X-rays of the left and right ribs noted no mineralization or abnormalities on either side.  The examiner diagnosed status post trauma, left side broken rib.  There is no indication from the QTC examination report that the examiner reviewed the July 2007 STR showing treatment for a right rib injury.  

At his December 2012 Board hearing, the Veteran testified that at the time of his QTC examination, he reported that his pain was on his right side and not the left side, as was documented, and as such the QTC examination was an inaccurate reflection of his reports.

As the Veteran's STRs show evidence of a right sided rib injury while on active service and he has testified that the QTC examination report is inaccurate, the Board finds that a new VA examination is warranted.  On examination, a complete review of the Veteran's STRs, including the July 2007 treatment record documenting his complaints of right sided rib pain, should be reviewed by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any currently present rib disability.  The claims file must be made available to and reviewed by the examiner, to specifically include the Veteran's service treatment records showing treatment for a right rib injury in July 2007.  Any medically indicated tests and studies should be conducted.  

After review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed rib disability or identifiable rib pathology is related to the Veteran's active service, to include any injury therein.  

A complete rationale for all opinions given must be provided.  

2.  Then, the RO or AMC should readjudicate the Veteran's remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded an appropriate opportunity to respond before the claim is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


